Darrell Hickman, Justice, concurring. If I understand the majority’s decision it has created a new cause of action or at least a new remedy. I am not opposed to such ideas but they should become law only when there is no remedy and this court has the power to create one. Neither is the case here. First, I should state the facts, as I see them. Mr. and Mrs. Rodgers were domiciled in Arkansas. They owned a home in Arkansas held as an estate by the entirety — married people holding title with the survivor to hold it exclusively. Mrs. Rodgers moved to Texas and filed for divorce. The Texas court, as some courts occasionally do, tried to dispose of the property in Arkansas. Of course, that court had no jurisdiction or authority to do that. Evidently, everyone, except the Texas court, concedes that: Mrs. Rodgers brought the Texas decree to Arkansas and tried to enforce it. It apparently divided the property equally, attempted to make the estate by the entirety one in common — an estate held by two or more people that does not change on death of any owner. The Arkansas court refused to recognize that the Texas court had a right to alter title to Arkansas land. Everyone agrees the Arkansas court was right, except, perhaps, the Texas court. Then Mrs. Rodgers filed another lawsuit, the one before us, seeking to partition the land under Arkansas law. There is a provision in our law for such a procedure. Ark. Stat. Ann. § 34-1801 says partition may be sought by: Any persons having any interest and desiring a division of land held . . . , under an estate by the entirety where said owners shall have been divorced either prior or subsequent to the passage of this Act, except where the property involved shall be a homestead and occupied by either of said divorced persons, . . . It is my judgment the partition suit in this case was properly filed and partition should have been granted under this statute. The majority seeks to use Ark. Stat. Ann. § 34-1215 as the basis of its decision. But that statute clearly provides that it applies only when an Arkansas court renders a divorce. It reads: Hereafter when any Chancery Court in this State renders a final decree of divorce, any estate by the entirety or survivorship in real or personal property held by the parties to the divorce shall be automatically dissolved unless the Court order specifically provides otherwise, and in the division and partition of said property parties shall be treated as tenants in common [Emphasis added.] What the majority is saying is, while Texas cannot change title to Arkansas land by changing an estate by the entirety to one in common, we can recognize that the estate is automatically dissolved by this statute by a Texas decree and order partition. The statute does not say that. The majority excuses itself by saying an Arkansas court has the parties before it and the issue is fairly litigated. What issue? Certainly not the divorce, it has been granted. Certainly not the equities between the parties, this is a partition suit. Since an Arkansas Court did not grant the divorce, the estate by the entirety was not automatically dissolved, a necessary finding before the majority’s conclusion can be sustained. No doubt the reason the majority avoids finding this was a pure partition suit justified and sustainable under Arkansas law, is because of the case of Pascall v. Smith, 267 Ark. 66, 588 S.W. 2d 700 (1979). That case was one where the wife could not get her half of property held by the entirety. She did not seek her half until almost seven years after the divorce. The divorce decree did not dissolve the estate by the entirety and it was granted before § 34-1215 was passed. We reversed the case on its first appeal. Pascall v. Smith, 263 Ark. 428, 569 S.W. 2d 89 (1978). Her husband had sought to keep the property on a claim of adverse possession, a highly questionable way of obtaining title as between married people. On the next appeal, the wife had sought her half under the partition statute I have cited, Ark. Stat. Ann. § 34-1801. We held that the husband had a “homestead” in the property and it should not be partitioned. Pascall v. Smith, id. He had had the place for fifty-two years, been married for a short time and should not be dispossessed. The equities were on his side. We were perhaps wrong in applying the “homestead” principle in Pascall v. Smith, 267 Ark. 66, 588 S.W. 2d 700 (1979). At least we should have said what “homestead” means. In any event, it does not control our decision here. The “homestead” exception in Ark. Stat. Ann. § 34-1801 does not mean merely that one person lives there; in my judgment it means homestead in the classical sense. A homestead is the house where the head of the family resides. It has come to mean an artificial estate devised to protect the possession and enjoyment of the owner against claims, so long as it is occupied. Black’s Law Dictionary 660 (5th ed. 1979). In a divorce proceeding a woman not having an “interest” in the land as a tenant by the entirety could be granted a right to live in the home for life — as her one-third of the property as provided in Ark. Stat. Ann. § 34-1214. Biddle v. Biddle, 206 Ark. 623, 177 S.W. 2d 32 (1944). The same is true even if the parties own the land by the entirety. The court can place one of the parties in possession, that is, let one live there and not divide the property and order it sold. Yancey v. Yancey, 234 Ark. 1046, 356 S.W. 2d 649 (1962). It is my judgment that this is what “homestead” means in the statute, a setting aside of a right by a court. That leads to an analysis of this case. There was no finding Mr. Rodgers had a “homestead” in the property. On review of the record I find insufficient evidence to find one. Mrs. Rodgers simply left. It had been their home, not his. There was no court order giving him possession. Therefore, he would not be justified in claiming a “homestead” exception to partition. That conclusion leads back to the original question. Should partition be granted. It could, was ordered by the trial court, and can be sustained under Ark. Stat. Ann. § 34-1801. Such a finding will not necessitate creating a new cause of action, ignoring the clear language of Ark. Stat. Ann. § 34-1215 and, more importantly, will uphold the rule that a divorce in another state cannot change title to Arkansas land. Mr. Rodgers argues as one of his points that the chancellor was wrong in ordering partition because he had a “homestead;” I disagree with this argument for the reasons stated. In any event Pascall v. Smith, id, is distinguishable. We review a chancery case de novo and do not remand it unless we cannot decide a question on the record. I could, as I have explained, and would affirm the decree for those reasons.